Citation Nr: 0204063	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-07 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased (compensable) evaluation for the 
residuals of a right shoulder dislocation.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fractured left fifth toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to July 1997.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for several 
disabilities, including residual of a right shoulder 
dislocation with arthritis and residuals of a fractured left 
5th toe.  

In the veteran's substantive appeal he indicated that he was 
only appealing the issues of increased ratings for the 
residual of a right shoulder dislocation with arthritis and 
residuals of a fractured left 5th toe.


FINDINGS OF FACT

1.  The residuals of the dislocation of the right shoulder 
dislocation are asymptomatic.

2.  The veteran's has no current disability resulting from 
the residuals of the fracture of the left 5th toe.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the service 
connected residuals of a dislocation of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.31, Part 4, Diagnostic Codes 5010, 5003, 5201 
(2001).

2.  The criteria for a compensable rating for residuals of a 
left 5th metatarsal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.31, Part 4, Diagnostic Code 
5284 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records show that the veteran sustained a 
fracture of the left little toe in August 1976 when a 
generator ran over his left foot.  X-rays showed a comminuted 
fracture of the proximal head of the phalanx of the left 5th 
toe with dorsal dislocation of the middle and distal 
phalanges.  Later in August 1976 it was noted that the broken 
toe was healed with full range of motion, no swelling, and 
minimal pain.  He was returned to full duty.  

He was seen at the dispensary in August 1994 after 
dislocating his right shoulder while playing softball.  He 
underwent physical therapy.  On his March 1996 service 
retirement examination, the veteran reported that he had 
separated his right shoulder and it had returned to full use.  
He denied any foot trouble.  Physical examination of the feet 
and upper extremities was within normal limits.

The veteran's initial claim for service connection was 
received in February 1997.  At that time he claimed service 
connection for several disorders, including a right shoulder 
disorder.

On a VA general medical examination in March 1997 the veteran 
stated that he had dislocated his left shoulder not his right 
shoulder.  There were no complaints relative to the right 
shoulder.  At that time it was reported that the veteran was 
right handed.  He indicated that he was a forklift operator.  
The examination of the right shoulder showed no swelling or 
deformity.  The evaluation further showed that there was 
normal range of motion.  No diagnosis regarding the right 
shoulder was made.

On an October 1997 VA orthopedic examination, the veteran 
reported that he had dislocated his right shoulder, and had 
occasional right shoulder pain if he lifted a heavy object.  
The veteran indicated that he was employed as a supervisor.  
The examination showed no swelling, deformity, or 
instability.  He had abduction and forward elevation of the 
right arm to 180 degrees, and internal and external rotation 
of the right arm to 90 degrees.  X-rays showed mild 
degenerative narrowing of the right acromioclavicular joint.  
The diagnoses were residuals of a dislocated right shoulder, 
minimal, and mild degenerative changes of the right 
acromioclavicular joint, mild.

On a December 1997 VA general medical examination, it was 
noted that X-rays had showed an old acromioclavicular 
separation of the left shoulder.

In a February 1998 decision the RO granted service connection 
with noncompensable ratings for residuals of the fracture of 
the 5th left toe and for residual of a dislocation of the 
right shoulder.

On November 2000 VA examination of the right foot, it was 
noted that the veteran had had a fracture of the "right" 
little toe when it was run over by a generator during 
service.  It was reported that this was not casted and there 
had been no further problems.  The examiner noted that the 
only symptom he was able to elicit was a complaint of some 
soreness in the forefeet after being on his feet all day. The 
examination showed a slight loss of the arch of the right 
foot.  He had dorsiflexion of 10 degrees and plantar flexion 
of 45 degrees of both feet.  

There was no visible deformity of the toes.  They had normal 
flexion extension.  There were normal inversion and eversion.  
He was able to rise on his heels and toes.  An x-ray was 
normal.  The diagnoses were remote ankle sprains and fracture 
of the right 5th toe with no objective findings.

On a November 2000 VA examination of the right shoulder it 
was noted that the veteran had not had any recurrences of the 
right shoulder separation since service and did not have any 
pain or limitation of motion.  He reported that he avoided 
lifting heavy objects.  The examination showed normal flexion 
from 0 to 180 degrees, normal abduction from 0 to 180 degrees 
and normal internal and external rotation to 90 degrees.  An 
x-ray of the right shoulder was normal.  The diagnosis was 
remote right shoulder dislocation, asymptomatic, with no 
objective findings.

Service connection is in effect for several additional 
disorders including low back syndrome with degenerative 
changes, rated as 10 percent disabling under Diagnostic Code 
5003 (arthritis), 5295, and residuals of an injury to the 
right knee rated as 10 percent disabling under Diagnostic 
Code 5010 ( traumatic arthritis).  In the substantive appeal, 
dated in September 2001 the veteran stated that his 
disabilities warrant a 10 percent rating under Diagnostic 
Code 5003.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for the VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that the veteran has been informed of the 
criteria necessary to establish his claim in the statement of 
the case.  The Board is also satisfied that all, available, 
pertinent evidence necessary to properly evaluate his claim 
is part of the record.  This evidence includes three VA 
compensation examinations.  

Accordingly, the Board finds that the VA has satisfied the 
criteria set forth in VCAA and the implementing regulations, 
and the veteran is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2001). 

The Court has held that when a Diagnostic Code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran's statements describing the symptoms associated 
with his disabilities are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
These statements must be viewed in conjunction with the 
objective medical evidence of record.

Residuals of a Dislocation of the Right Shoulder 

The RO has assigned a 0 percent rating for the veteran's 
service-connected right shoulder dislocation under Diagnostic 
Code 5010-5201 pursuant to the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4. 

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion rate as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations a 
20 percent evaluation is assigned; with X- rays evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is assigned.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal range of motion of the shoulder is 180 degrees flexion 
and abduction and 90 degrees internal and external rotation.  
38 C.F.R. § 4.71, Plate I (2001).  

Limitation of motion of the minor arm is rated 20 percent 
when it is limited to the shoulder level or when it is 
limited to a point midway between the side and shoulder 
level.  When arm motion is limited to 25 degrees from the 
side, a 30 percent rating is assigned for the minor arm.  38 
C.F.R. § 4.71a, Code 5201.

Diagnostic Code 5203 provides a 10 percent evaluation for 
impairment of the clavicle (major or minor extremity) with 
malunion or with nonunion without loose movement.  

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, or frequent episodes of dislocation of the 
humerus at the scapulohumeral joint with guarding of all arm 
movements for the minor extremity. Malunion of the humerus 
with marked or moderate deformity also warrants a 20 percent 
rating for the minor extremity.  

In this regard the evidence shows that veteran had one 
dislocation of the right shoulder during service which 
responded to physical therapy.  The post service medical 
records show no recurrence.  Although x-rays taken during the 
VA examination in October 1997 indicated the presence of mild 
traumatic arthritis, the most recent x-rays in November 2000 
reportedly were normal.  Also, the only complaint reported 
regarding the right shoulder during the three VA examinations 
was occasional pain on heavy use during the October 1997 VA 
examination.  

Furthermore, the three post service VA examinations showed no 
objective abnormality of the right shoulder, including any 
limitation of motion.  The veteran indicated during November 
2000 examination that he avoided heavy lifting.  However, he 
further indicated that he had no pain or limitation of motion 
and the examiner stated that there were no objective findings 
and the disorder was asymptomatic.  

With out any current evidence of objective pathology, 
including x-ray confirmation of arthritis, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Accordingly, a compensable evaluation for 
the residuals of the dislocation of the right shoulder is not 
warranted.  

Residuals of a Fracture of the left fifth Toe

The service-connected left little toe disorder has been rated 
as a foot disorder under Diagnostic Code 5284.  Under that 
Diagnostic Code, a 10 percent rating is warranted for an 
injury that is moderate in degree.  Under 38 C.F.R. § 4.31 
(2000), however, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  

In this case there is no suggestion of any residual 
disability from the fracture of the left little toe.  At the 
time of the November 2000 VA examination the veteran 
indicated that he had no further problems since the inservice 
injury.  The examiner noted that the only symptom he was able 
to elicit was a complaint of some soreness in the forefeet 
after being on his feet all day.  However, the examination 
showed no objective abnormality of the little toe.  

Additionally, an x-ray showed no abnormality, to include no 
arthritis.  Accordingly, the Board finds preponderance of the 
evidence is against the veteran's claim.  


ORDER

A compensable rating for residuals of a right shoulder 
dislocation is denied.

A compensable evaluation for the residuals of a fractured 
left little toe is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

